UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission file number 001-34135 DYNAMICS RESEARCH CORPORATION (Exact name of registrant as specified in its charter) MASSACHUSETTS 04-2211809 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) TWO TECH DRIVE, ANDOVER, MASSACHUSETTS 01810-2434 (Address of principal executive offices) (Zip Code) 978-289-1500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨* The registrant has not yet been phased into the interactive data requirements. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filerR Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company£ Indicate by check mark whether the registrant is a shell Company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R As of April 27, 2011, there were10,102,952 shares of the registrant’s common stock outstanding. DYNAMICS RESEARCH CORPORATION FORM 10-Q For the Quarterly Period Ended March 31, 2011 Table of Contents Page Part I. Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2011 and 2010 (unaudited) 4 Condensed Consolidated Statements of Changes in Stockholders’ Equity and Comprehensive Income for the three months ended March 31, 2011 and 2010 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2011 and 2010 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 Part II. Other Information Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 6. Exhibits 23 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS DYNAMICS RESEARCH CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share data) March 31, December 31, (unaudited) Assets Current assets Cash and cash equivalents $ $ Contract receivables, net Prepaid expenses and other current assets Total current assets Noncurrent assets Property and equipment, net Goodwill Intangible assets, net Deferred tax asset - Other noncurrent assets Total noncurrent assets Total assets $ $ Liabilities and stockholders' equity Current liabilities Current portion of long-term debt $ $ Accounts payable Accrued compensation and employee benefits Deferred tax liability Other accrued expenses Total current liabilities Long-term liabilities Long-term debt Deferred tax liability - Other long-term liabilities Total long-term liabilities Total liabilities Commitments and contingencies Stockholders' equity Preferred stock, $0.10 par value; 5,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.10 par value; 30,000,000 shares authorized; 10,104,145 and 10,040,029 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively Capital in excess of par value Accumulated other comprehensive loss, net of taxes ) ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents DYNAMICS RESEARCH CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (dollars in thousands, except share data) Three Months Ended March 31, Three Months Ended March 31, Revenue $ $ Cost of revenue Gross profit Selling, general and administrative expenses Amortization of intangible assets Operating income Interest expense, net ) ) Other income, net 96 Income from continuing operations before provision for income taxes Provision for income taxes Income from continuing operations Income from discontinued operations, net of income taxes - Net income $ $ Earnings per share(1) Basic Income from continuing operations $ $ Income from discontinued operations - Net Income $ $ Diluted Income from continuing operations $ $ Income from discontinued operations - Net Income $ $ Weighted average shares outstanding Basic Diluted Total may not add due to rounding. The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents DYNAMICS RESEARCH CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (LOSS) FOR THE THREE MONTHS ENDED MARCH 31, 2(unaudited) (in thousands) Common Stock Shares Common Stock Par Value Capital in Excess of Par Value Accumulated Other Comprehensive Loss Retained Earnings Total Balance at December 31, 2010 $ $ $ ) $ $ Comprehensive income: Net income - Other comprehensive income, net of tax: Changes in unrealized loss on derivative instruments - - - 54 - 54 Comprehensive income Issuance of common stock through stock plan transactions 62 6 - - Issuance of restricted stock 30 3 (3 ) - - - Repurchased shares ) (2 ) ) - - ) Release of restricted stock (7
